Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-16,22 and the subject matter of alumina and strontium aluminate are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/22/2020.
	Applicants argument that there would not be a serious burden to search the groups together namely, the zirconia, alumina and strontium aluminate, is not persuasive because as shown in the restriction of 05/13/2019 each of the different materials are searched in a different area as well as there is nothing of record showing all three materials are obvious variants.
	Furthermore applicants the claimed powder and ceramic component are properly restricted under an intermediate/final product relationship.
	The intermediate powder of claims 11-16,22 are not eligible for rejoinder because the powder cannot include all the limitations of the sintered article.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10,17-20,25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Support for the atomized granules formed by clusters of binded particles of (i) having an average size of the order of “several tens of microns” cannot be found in the disclosure. The specification does not recite the atomized granules have an average size of several microns. Atomized granules are only mentioned in paragraph [0007] of the PGPUB and does not mention an average size.
Support for (ii) and (iii) having an average size in the order of “several millimeters” cannot be found in the disclosure. The only mention of a size of several millimeters is directed to “pellets [0056]. The binded particles of (ii) and (iii) are not pellets.
Claim 3 recites “particles of the at least one noble metal are distributed homogeneously throughout the ceramic component” is not supported by the specification. Support for the noble metals being in the shape of a particle in the sintered component cannot be found.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10,17-20,25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth “a sintered ceramic comprising sintered particles of the at least one ceramic and particles of the noble metal” however the claims also sets forth the noble metal is present as a coating which are contradicting limitations. The processes of PVD, CVD and ALD would not form particles of noble metal on the particles of the ceramic but would form a continuous coating
	The claims set forth “of the order of several tens of microns” and of the order of several millimeters” which fails to clear set forth a definite size. It is not clear what is intended by several as well as the specification fails to define what is intended by several. Also the terminology “of the order” contributes to the vagueness of the term several. Applicants argue “of the order” and “several” correspond to the previously recited ranges of 20 microns to less than 10 mm” however this argument is not supported by the disclosure as the meaning of “of the order” and “several” is not included in the disclosure.

“several”: some; an amount that is not exact but is fewer than many.
	Clearly several does not have an exact clear meaning and therefor the claims fail to clearly set forth an exact range.
	Even taking the definition in the instant disclosure “granules for pressing (having an average size of the order of several tens of microns) and “pellets (having an average size of the order of several millimeters) [0056] it cannot be seen how applicants arrive at the range of 20 microns to less than 10 mm.  Several tens of microns would not be expected to include 10 microns as well as several millimeters would not be expected to include 10 mm.
	Claim 25 there is not clear antecedent basis for “the particles” because the claim is not clear what particles is being referred to. The claims appears to set forth the product I “coated particles” is formed from attrition of the same “coated particles”
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1-10,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vasylkiv et al “Nano-engineering of zirconia-noble metals composites”.
Vasylkiv et al teach a sintering zirconia body including particles of noble metals in an amount of .5-1.5wt%, see abstract.
With respect to claims 2, 3 and 21 figure 5 shows a homogeneous distribution of the noble metal particles.
With respect to claims 4,5,18 and 19 the amount of noble metals is .5-1.5wt%.
With respect to claim 6 the two components zirconia and noble metal are taught within the claimed ranges therefor it would be expected to have the same color coordinates.	It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). Furthermore the L coordinate is not claimed therefore the article could be black or white.
With respect to claim 7 the coloring pigments and amount are not defined therefor inherent impurities would meet the limitation.
	With respect to claim 8 Vasylkiv et al teach K2PdCl4 which may be considered an alloy, see experimental procedure.

	With respect to claim 17, zirconia is taught.
	With respect to the intended use of being for a timepiece or jewelry, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  Please note that when applicant claims a composition in terms of function and the composition of the prior art appears to be the same, the Examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection (MPEP 2112). 
	The process steps and the limitations to the starting materials are not considered to patentably distinguish the claimed product.
“The patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 

Response to Arguments
	Applicants argue Vasylkiv teach small grain sizes of the sintered ceramic while the instant invention teaches grains before sintering have a larger size which is not persuasive in overcoming the rejection as the size of starting materials does not 
	Contrary to applicants remarks paragraph [0060] does not disclose controlling the size of the aggregates subject to coating determines the superstructure of the metal.
	The specification is also silent as to the coating of the ceramic particles provides for metal particles larger than 20-30 nm. 
The specification is silent as to requiring noble metal particles of 200-600 nm.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particle size of the noble metals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Furthermore, the declaration filed 04/28/2021 is not persuasive in overcoming the rejection because a prima facie obviousness can be rebutted by evidence of unexpected properties however the basic property must inherently flow from the teachings of the disclosure.  In re Davis 177 PQ 381 (CCPA 1973), Ex parte Dole 119 USPQ 260.
	The specification is silent as to requiring particles of noble metal of a specific size.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
02/10/2022